Exhibit 10.02
     This instrument and the rights and obligations evidenced hereby are
subordinated in the manner and to the extent set forth in that certain
Subordination and Intercreditor Agreement (the “Subordination Agreement”) dated
as of December 29, 2008 by and among Wang Xin, as representative for the
creditors set forth on Exhibit A thereto, Beijing Zhangzhong MIG Information
Technology Co., Ltd., a domestic limited liability company organized under the
laws of the PRC (the “Company”), Glu Mobile Inc., a Delaware corporation
(“Parent”) , certain direct and indirect subsidiaries of Borrower from time to
time party thereto, and Silicon Valley Bank, a California banking corporation
(the “Senior Lender”),to the indebtedness (including interest) owed by Parent
pursuant to that certain Amended and Restated Loan and Security Agreement dated
as of December 29, 2008 among Parent, certain affiliates of Parent, and the
Senior Lender, and as such Loan and Security Agreement has been and hereafter
may be amended, supplemented or otherwise modified from time to time in
accordance with such Subordination Agreement, and to indebtedness refinancing
the indebtedness under such agreements to the extent permitted by the
Subordination Agreement; and each holder of this instrument, by its acceptance
hereof, irrevocably agrees to be bound by the provisions of the Subordination
Agreement.
SECURED PROMISSORY NOTE

      $2,500.000   December 29, 2008

     1. Obligation. Beijing Zhangzhong MIG Information Technology Co., Ltd., a
domestic limited liability company organized under the laws of the PRC (the
“Company”), hereby promises to pay to Wang Bin (the “Holder”) the principal sum
equal to an amount in lawful currency of the PRC having a value of $2,500,000
(calculated as set forth below), in installments on the payment dates (each such
date, a “Payment Date”) set forth in the table below (and in the amount opposite
the applicable payment date), at such place as Holder may direct. Simple
interest on such principal amount shall begin to accrue on April 1, 2009 on the
then-outstanding principal amount, at a rate of seven percent (7%) per annum,
compounded annually. All payments on this Note shall be paid in lawful money of
the PRC. All interest which has then accrued on the entire principal amount of
this Note shall become immediately due and payable as of each Payment Date.

      Payment Date   Payment Amount (exclusive of interest) March 31, 2010  
$312,500 June 30, 2010   $312,500 September 30, 2010   $937,500 December 31,
2010   $937,500

-1-



--------------------------------------------------------------------------------



 



     Each payment set forth in the table above, and each payment of accrued
interest that is payable on each Payment Date, shall paid in lawful currency of
the PRC having a value equal to the U.S. dollar amount set forth in the table
above plus the U.S. dollar amount of accrued interest thereon, multiplied by the
prevailing exchange rate published on http://www.oanda.com/convert/classic for
the last business day prior to the applicable Payment Date (or if such rate is
not then available on such, at prevailing rates in New York City at the close of
business on the last business day prior to the date of such payment).
     Notwithstanding the above, each payment set forth in the table above is
contingent upon Holder’s not ceasing to continuously provide services to the
Company or an affiliate of the Company between the date hereof and March 31,
2009 (other than as a result of a Termination Without Cause, as defined below,
or death or disability). In addition, if Holder continuously provides services
to the Company or an affiliate of the Company between the date hereof and
March 31, 2009 but ceases to continuously provide such services between April 1,
2009 and June 30, 2009 (other than as a result of a Termination Without Cause,
as defined below, or death or disability), the Holder shall only be entitled to
receive an amount having a value of $312,500 (determined as described above)
plus accrued but unpaid interest accruing on the entire unpaid principal amount
of this Note on each Payment Date after the date on which he ceases to provide
such services. Notwithstanding the foregoing, in the case of a Termination
Without Cause, as defined below, the entire remaining principal amount and all
accrued but unpaid interest thereon shall become due and payable within 30 days
of the time of such Termination Without Cause, without reduction pursuant to the
preceding two sentences.
     “Termination Without Cause” means a termination by Parent or a subsidiary
of Parent of Holder’s employment with the Parent or a subsidiary of Parent for
any reason other than the following: (i) Holder materially breaches the rules
and regulations of Parent or the subsidiary of Parent to which Holder is
employed; (ii) Holder seriously neglects Holder’s duty or engages in malpractice
for selfish ends, causing substantial harm to the interests of Parent or a
subsidiary of Parent; (iii) Holder simultaneously establishes an employment
relationship with another employer that materially affects the completion of
working tasks with Parent or the subsidiary of Parent to which Holder is
employed, and Holder refuses to rectify the matter after the same is brought to
his/her attention by Parent or the subsidiary of Parent to which Holder is
employed; (iv) the employment contract between Holder and Parent or the
subsidiary of Parent to which Holder is employed is invalid because Holder uses
deception or coercion, or takes advantage of the difficulties of Parent or the
subsidiary of Parent to which Holder is employed to conclude or change an
employment contract that is contrary to the true intention of Parent or the
subsidiary of Parent to which Holder is employed; or (v) Holder has been found
guilty of crime in accordance with the law.
     Notwithstanding the above interest rate, after the occurrence and during
the continuance of any Event of Default (as defined below), all principal then
outstanding under this Note shall bear interest at a default rate equal to 12.0%
per annum.
     2. Prepayment. Borrower may at any time, without penalty, upon at least
five (5) days prior written notice to the Holder, prepay in whole or in part the
unpaid principal sum of this Note, plus any unpaid accrued interest under this
Note. All payments will first be applied to the repayment of accrued interest
until all then outstanding accrued interest has been paid, and then shall be
applied to the repayment of principal.
     3. Default; Acceleration of Obligation; Remedies. Time is of the esssence
with respect to the Company’s obligations under this Note. The Company will be
deemed to be in default under this Note and the outstanding unpaid principal
balance of this Note, together with all interest accrued thereon, will
immediately become due and payable in full, without the need for any further
action on the part of

-2-



--------------------------------------------------------------------------------



 



Holder, upon and as of the occurrence of any of the following events (each an
“Event of Default”): (a) the Company’s failure to make any payment on any
applicable Payment Date of the principal and interest then due; (b) any
representation or warranty contained in the Amendment Agreement or the Security
Agreement being untrue or incorrect in any material respect when made; (c) any
breach of any covenant of the Company contained in the Amendment Agreement, as
defined below, or the Security Agreement, as defined below, and as to any breach
that is capable of being cured, such breach is not cured within 30 days
following the giving of notice by the Holder or the Representative (as defined
in the Amendment Agreement); (d) upon the filing by or against the Company of
any voluntary or involuntary petition in bankruptcy or any petition for relief
under the federal bankruptcy code or any other state or federal law for the
relief of debtors; provided, however, with respect to an involuntary petition in
bankruptcy, such petition has not been dismissed within thirty (30) days after
the filing of such petition; (e) upon the execution by the Company of an
assignment for the benefit of creditors or the appointment of a receiver,
custodian, trustee or similar party to take possession of the Company’s assets
or property; (f) any Event of Default shall have occurred and be continuing
under the Loan and Security Agreement dated as of February 14, 2007 between the
Company and Silicon Valley Bank (“SVB”), as from time to time amended or
restated, which Event of Default shall either (a) consist of the failure to pay
any amounts of principal or interest due thereunder (and which failure shall not
have been waived by SVB), or (b) have resulted in the acceleration of the
maturity of all loans outstanding thereunder; (g) immediately prior to the
dissolution, liquidation or winding up of the Company or any merger or
consolidation of the Company with or into another entity; or (h) any transaction
or series of transactions whereby which any “person” or “group” (as such terms
are used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended), (x) becomes the “beneficial owner” (as defined in Rules 13d-3 and
13d-5 under the Securities Exchange Act of 1934, as amended, except that a
person or group shall be deemed to have “beneficial ownership” of all securities
that such person or group has the right to acquire, whether such right is
exercisable immediately or only after the passage of time), directly or
indirectly, of more than fifty percent (50%) of the outstanding equity
securities of the Company entitled to vote for members of the board of directors
or equivalent governing body of the Company (taking into account all such
securities that such person or group has the right to acquire pursuant to any
option right) or (y) otherwise obtains the right to elect a majority of the
members of the Company. Upon the occurrence of an Event of Default, Holder shall
be immediately entitled to exercise any and all rights and remedies possessed by
Holder (or which Holder may hereafter possess) under this Note or at law, in
equity or by statute. In the event this Note is placed in the hands of an
attorney for collection following an Event of Default, or if Holder incurs any
costs incident to the collection of the indebtedness evidenced hereby, the
Company agrees to pay to Holder an amount equal to all such costs, including
without limitation all reasonable attorneys’ fees and all court costs.
     For purposes of this Note, the term “Amendment Agreement” shall mean that
certain First Amendment to Agreement and Plan of Merger, dated December 29,
2008, by and among Glu Mobile, Inc. (“Parent”), Awaken (Beijing) Communications
Technology Co. Ltd., a wholly foreign-owned enterprise organized under the laws
of the PRC, the Company, Beijing Qinwang Technology Co. Ltd., a domestic limited
liability company organized under the laws of the PRC, Wang Xin, as the
representative of (and on behalf of each of) the former shareholders of Awaken
Limited, a business company with limited liability incorporated under the laws
of the British Virgin Islands (“Awaken”), and each of the former shareholders of
Awaken party hereto.
     4. Guaranty and Security Interest. The performance of the Company of its
obligations under this Note is guaranteed pursuant to a Guaranty entered into by
Glu Mobile, Inc, (“Parent”), the Holder and Wang Xin, dated of even date
herewith (the “Guaranty”), which Guaranty is secured by security interests
granted pursuant to a Security Agreement entered into by Parent, the Secured
Parties

-3-



--------------------------------------------------------------------------------



 



named therein and Wang Xin, as Collateral Agent, dated of even date herewith
(the “Security Agreement”).
     5. Tax Withholding.
     (a) The parties hereto intend that payments by the Company under this Note
will be treated as compensation for purposes of Chinese individual income tax
and payroll tax. Regardless of any action the Company or any affiliate of the
Company takes with respect to any or all income tax, withholding tax, social
insurance, payroll tax, payment on account or other applicable taxes (“Tax
Items”) in connection with the Note (including any interest paid on the Note),
Holder hereby acknowledges and agrees that the ultimate liability for all Tax
Items legally due and payable by Holder with respect to the amounts payable to
Holder hereunder are and will remain the responsibility of Holder.
     (b) Holder acknowledges and agrees that neither the Company nor any
affiliate of the Company make any representations or undertakings regarding the
tax treatment of any aspect of the Note.
     (c) Holder acknowledges and agrees that any amounts payable by the Company
in respect of the Notes (including any interest) shall be reduced by any
withholding tax that may be required under applicable laws and Holder authorizes
the Company and/or any affiliate of the Company to satisfy the obligations with
regard to all Tax Items legally payable by Holder by withholding such amount
from the payment amount due to Holder on any applicable payment date.
     (d) If any amount of Tax Items that the Company or any affiliate of the
Company is required to withhold as a result of the Note cannot be satisfied by
the means set forth in Section 5(c), (i) Holder may pay to the Company or an
affiliate of the Company such amount or (ii) the Company may offset such amount
against subsequent payments under this Note.
     7. Waiver and Amendment. This Note is issued pursuant to that certain
Amendment to Employment Agreement, dated of even date herewith, by and between
the Company and the Holder (as so amended, the “Employment Agreement”). This
Note, as well as that certain note issued pursuant to that certain Employment
Agreement dated as of November 28, 2007 by and between Wang Xin and MIG, as
amended by that certain Amendment to Employment Agreement dated December 29,
2008, shall be deemed to rank pari passu in seniority and right to payment to
each other. Any provision of the Notes may be amended or modified only by a
writing signed by both the Company and the Holder. Except as provided below with
respect to waivers by the Company, no waiver or consent with respect to this
Note will be binding or effective unless it is set forth in writing and signed
by the party against whom such waiver is asserted. No failure to accelerate the
indebtedness evidenced hereby by reason of an Event of Default hereunder,
acceptance of a past-due installment or other indulgences granted from time to
time shall be construed as a novation of this Note or as a waiver of such right
of acceleration or of the right of Holder thereafter to insist upon strict
compliance with the terms of this Note or to prevent the exercise of such right
of acceleration or any other right granted hereunder or by applicable law. No
extension of the time for payment of the indebtedness evidenced hereby or any
installment due hereunder, made by agreement with any person now or hereafter
liable for payment of the indebtedness evidenced hereby, shall operate to
release, discharge, modify, change or affect the original liability of the
Company hereunder or that of any other person now or hereafter liable for
payment of the indebtedness evidenced hereby, either in whole or in part, unless
Holder agrees otherwise in writing.
     8. Waivers of Company. The Company hereby waives presentment, notice of
non-payment, notice of dishonor, protest, demand and diligence.

-4-



--------------------------------------------------------------------------------



 



     9. Governing Law. This Note will be governed by and construed in accordance
with the internal laws of the State of New York as applied to agreements between
residents thereof to be performed entirely within such State, without reference
to that body of law relating to conflict of laws or choice of law.
     10. Severability; Headings. The invalidity or unenforceability of any term
or provision of this Note will not affect the validity or enforceability of any
other term or provision hereof. The headings in this Note are for convenience of
reference only and will not alter or otherwise affect the meaning of this Note.
     11. Jurisdiction; Venue. Each of the undersigned hereby irrevocably submits
to the in personam jurisdiction of the state courts of the State of New York and
of the United States District Court that is located in New York, New York, for
the purpose of any suit, action or other proceeding arising out of or based upon
this Note. EACH PARTY TO THIS NOTE HEREBY WAIVES ITS RIGHT TO A JURY TRIAL WITH
RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN CONNECTION WITH
THIS NOTE, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS.
     12. Assignment. This Note may not be assigned or transferred without the
prior written consent of the Company. Upon any such assignment or transfer and
such consent, a new Note for like principal amount and interest will be issued
by the Company to, and registered by the Company in the name of, the transferee.
Interest and principal are payable only to the registered holder of the Note.
The rights and obligations of the Company and the Holder shall be binding upon
and benefit the successors, assigns, heirs, administrators and transferees of
the parties. Without limiting the generality of the foregoing, each Holder of
this Note is entitled to the full benefits of this Note and may enforce the
provisions of the same and exercise the remedies provided hereby or thereby or
otherwise available with respect hereto or thereto.
     13. Loss/Affidavit. On receipt by the Company of an affidavit of an
authorized representative of Holder stating the circumstances of the loss,
theft, destruction or mutilation of this Note (and in the case of any such
mutilation, on surrender and cancellation of such Note), the Company, at its
expense, will promptly execute and deliver, in lieu thereof, a new Note of like
tenor. If required by the Company, such Holder must provide indemnity sufficient
in the reasonable judgment of the Company to protect the Company from any loss
which the Company may suffer if a lost, stolen or destroyed Note is replaced.
     14. Ipso Facto. All agreements herein made are expressly limited so that in
no event whatsoever, whether by reason of advancement of proceeds hereof,
acceleration of maturity of the unpaid balance hereof or otherwise, shall the
amount paid or agreed to be paid to Holder for the use of the money advanced or
to be advanced hereunder exceed the maximum rate allowed under applicable law
(the “Maximum Rate”). If, from any circumstances whatsoever, the fulfillment of
any provision of this Note or any other agreement or instrument now or hereafter
evidencing, securing or in any way relating to the indebtedness evidenced hereby
shall involve the payment of interest in excess of the Maximum Rate, then, ipso
facto, the obligation to pay interest hereunder shall be reduced to the Maximum
Rate; and if from any circumstance whatsoever, Holder shall ever receive
interest, the amount of which would exceed the amount collectible at the Maximum
Rate, such amount as would be excessive interest shall be applied to the
reduction of the principal balance remaining unpaid hereunder and not to the
payment of interest. This provision shall control every other provision in any
and all other agreements and instruments existing or hereafter arising between
the Company and Holder with respect to the indebtedness evidenced hereby.

-5-



--------------------------------------------------------------------------------



 



     13. Entire Agreement. This Note, together with the Security Agreement, the
Guaranty, the the Employment Agreement and the Amendment Agreement constitute
the entire understanding and agreement of the Company and the holder of this
Note with respect to the subject matter hereof, and supersedes all prior
understandings and agreements with respect to such matters.

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has executed this Note as of the date and
year first above written.

            COMPANY

BEIJING ZHANGZHONG MIG
INFORMATION TECHNOLOGY CO. LTD.
      By:   /s/ [signature is in chinese text]         Name:   [chinese text]  
    Title:        

